DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 16, 2022.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A base station comprising … “wherein the first transmission line feeds two of the four vertical feeds that correspond to two of the four horizontal feeds of the first antenna element and the second transmission line feeds the other two of the four vertical feeds that correspond to the other two of the four horizontal feeds of the first antenna element, wherein the first transmission line feeds two of the four vertical feeds that correspond to two of the four horizontal feeds of the second antenna element and the second transmission line feeds the other two of the four vertical feeds that correspond to the other two of the four horizontal feeds of the second antenna element”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-10 are allowed as being dependent on claim 1).
An antenna array, comprising … “wherein the first transmission line feeds two of the four vertical feeds that correspond to two of the four horizontal feeds of the first antenna element and the second transmission line feeds the other two of the four vertical feeds that correspond to the other two of the four horizontal feeds of the first antenna element, wherein the first transmission line feeds two of the four vertical feeds that correspond to two of the four horizontal feeds of the second antenna element and the second transmission line feeds the other two of the four vertical feeds that correspond to the other two of the four horizontal feeds of the second antenna element”, in combination with the remaining claimed limitations as claimed in independent claim 11 (claims 12-20 are allowed as being dependent on claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Jan et al. – US 9,972,899
Prior art Aikawa et al. – US 6,753,817
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 29, 2022